Citation Nr: 0605020	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  05-22 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD). 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




INTRODUCTION

The veteran is reported to have served on active duty from 
May 1965 to August 1967.  The service dates have not been 
verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  The veteran also filed a claim 
for service connection for an ankle disability and pension 
benefits in July 2003.  In October 2003 the RO granted the 
pension claim and deferred action on the ankle issue.  As a 
rating action on the claim for service connection for an 
ankle disability has not yet been taken, it is referred to 
the RO for appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Chronic obstructive pulmonary disease was not shown in 
service or for many years thereafter and is not shown to be 
related to service or an event of service origin.

CONCLUSION OF LAW


Chronic obstructive pulmonary disease was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The veteran claims that he is entitled to service connection 
for chronic obstructive pulmonary disease. 

Initially, the Board notes that VA laws and regulations 
dictate that upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2004); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In the February 2004 rating decision, the March 2005 VCAA 
notice letter and the June 2005 statement of the case, the 
veteran was advised of the laws and regulations pertaining to 
his claim.  Collectively, these documents informed him of the 
evidence of record and explained the reasons and bases for 
the denial of his claim of entitlement to service connection 
for chronic obstructive pulmonary disease. 

In addition, the RO sent the veteran a letter dated in August 
2003 in regard to his claim for service connection for his 
ankle that provided the general information and duties for 
substantiating a claim for service connection.  Subsequently, 
in the March 2005 letter the veteran was informed of the 
evidence necessary to substantiate his chronic obstructive 
pulmonary disease claim, what evidence the RO would obtain 
and what evidence he should submit.  This letter also, 
essentially, requested that he provide any medical evidence 
in his possession that pertained to his claim.  The veteran 
was accorded a period of time to respond and then his claim 
was again reviewed and he was provided with the statement of 
the case in June 2005.  In response, he submitted his 
substantive appeal in July 2005.  No additional evidence or 
argument was provided.  

The Board finds that the notice requirements set forth have 
been met, because while the notice provided in 2005 was 
obviously not given prior to the first agency of original 
jurisdiction (AOJ) adjudication of this issue, the notice was 
provided by the AOJ prior to the most recent adjudication of 
the claim, the June 2005 statement of the case, and the 
content of the notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Board 
thus finds that any error in the timing of the VCAA notice 
was not prejudicial to the veteran, and there is no reason in 
further delaying the adjudication of the claim decided 
herein.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); cf. 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

With regard to the duty to assist, it is noted that the 
veteran's service medical records, VA treatment records and a 
VA examination in October 2003 have been obtained and 
associated with the claims folder.  In his July 2003 claim, 
the veteran reported that he had no medical treatment for 
years and has not indicted that there are any additional 
relevant records to obtain.  The Board also does not find 
that an additional VA examination is necessary.  Under the 
VCAA, VA is required to provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. 
§ 3.159(c) (4) (2005).  An additional medical examination or 
medical opinion is not necessary in this case as the 
information and evidence of record is sufficient to decide 
the claim.  As will be discussed below, the record contains 
the veteran's service medical records, VA treatment records 
and the October 2003 examination.  The Board finds that the 
evidence of record provides sufficient competent medical 
evidence to decide the claim and an additional examination is 
not necessary.  See 38 C.F.R. § 3.159 (c)(4).

On appellate review of this claim, the Board sees no areas in 
which further development is needed.  Under these 
circumstances, the Board finds that appellate review, at this 
juncture, is appropriate.


Laws and Regulations 

The Board is not required to discuss all of the evidence of 
record.  Rather, it only must provide the reasons for its 
rejection of any material evidence favorable to the veteran. 
Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (citing 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the regulatory requirement that VA "review...the entire 
evidence of record" is not a requirement that the adjudicator 
"analyze and discuss" all such evidence)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 

presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Factual background and analysis.

The veteran is seeking service connection for chronic 
obstructive pulmonary disease.  As will be explained below, 
the Board finds that the preponderance of the evidence is 
against his claim.

Initially, the veteran's service medical records, including 
several physical examinations in service, are negative for 
any complaints or findings of a respiratory disorder and the 
clinical evaluations of his lungs and chest were reported to 
be normal.  The first evidence of a respiratory disorder is 
in VA treatment records in August 2003.  These records 
reflect that it was the veteran's first visit to the VA and 
he reported that he had not been followed in the private 
sector and he had no treatment for pulmonary disease in the 
past.  He provided a history of shortness of breath for one 
year, a point in time many years after he left service in 
1967.  Indeed, there is no evidence indicating that the 
veteran had respiratory problems in service or for many years 
thereafter.  

In his claim for compensation and pension in July 2003, he 
dated the onset of his breathing problems and chest pain to 
be either 2001 or 2003.  The earlier date of 2001 is 
confirmed in the VA examination conducted in October 2003 
where chronic obstructive pulmonary disease is diagnosed and 
it is related that he had a two year history of problems.  A 
history of smoking since age 25, about 1970, is also noted 
without any reference to complaints or problems in service.  
While the severity of the veteran's chronic obstructive 
pulmonary disease is clearly shown in the evidence, there is 
no competent evidence relating it to service.  The RO advised 
the veteran of the basis for the denial, but he has not 
identified or presented any evidence or argument to support 
his claim.  There is no competent evidence indicating a link 
between the veteran's service ending in 1967 and the onset of 
his current disorder, approximately 34 years later.  

While the veteran may sincerely believe his respiratory 
disorder is related to service, he is not a physician.  The 
appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In conclusion, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for his 
chronic obstructive pulmonary disease.  The disorder has not 
been shown to have had its onset in service or to be 
otherwise related to service.  Hence, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal is 
denied.  




ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease is denied.



____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


